        Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                      No. 17-CR-123 (LAP)

CARLOS MOTA,                                           ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Carlos Mota’s motion,

pursuant to 18 U.S.C. § 3582(c)(1)(A), for compassionate release

on account of the COVID-19 pandemic.         (See dkt. no. 884.)         Mr.

Mota also requested that his motion be treated as an “Emergency

Motion.”    (Id.)   The Government opposed the motion, (see dkt.

no. 890), and Defendant replied, (see dkt. no. 908).            For the

reasons set out below, Defendant’s motion is DENIED.

  I.     Background

       Mr. Mota was a manager and supervisor in the “075” gang, a

large, organized, and heavily-armed drug-dealing group that

controlled Weeks Avenue in the Bronx for nearly two decades.

(See dkt. no. 680 ¶¶ 18-19, 113.)         Mr. Mota oversaw the supply

of significant quantities of crack cocaine, cocaine, and heroin

to other 075 members as well as other dealers on Weeks Avenue,

in the surrounding neighborhood (including the “240” conspiracy

on Monroe Avenue), and elsewhere in the Bronx.           (Id. ¶ 113.)

Mr. Mota worked most closely with members of his own family--



                                      1
            Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 2 of 9



including Merlin Dilone1--and maintained several stash houses in

the Bronx where he and other co-conspirators would receive,

store, prepare, and package drugs for bulk sale to others.

(Id.)

        Throughout the duration of his extensive drug trafficking,

Mr. Mota knew that his co-conspirators and the other individuals

to whom he supplied drugs, including Edwin and Rafael Romero,2

committed numerous acts of violence in furtherance of their drug

business.        (Id. ¶ 114.)     Due to his role as a manager and

supervisor in the drug supply chain, however, Mr. Mota had fewer

contacts with law enforcement than many other 075 members who

sold drugs on the street.           (Id. ¶ 115.)

        Mr. Mota evaded arrest for more than a year following the

March 15, 2017 arrests of many of his co-defendants.                (Id.

¶¶ 126, 132.)         Mr. Mota was finally arrested in March 2018 in

Hazelton, Pennsylvania, where he was living with Merlin Dilone,

who was also on the run. (Id. ¶ 132.)

        On December 19, 2018, pursuant to a plea agreement, Mr.

Mota pleaded guilty to one count of conspiring to distribute 28



        1
       Mr. Dilone pleaded guilty in November 2018 to a
racketeering conspiracy charge, for which he was sentenced to
thirteen years’ imprisonment. (See dkt. no. 58 in 17-CR-707
(VSB).) Mr. Dilone also admitted to the fatal stabbing of Eddy
Guzman.   (See dkt. no. 34 in 17-CR-707 at 2:16-21.)
        2
       On September 16, 2020, the Court denied Rafael Romero’s
compassionate release application. (See dkt. no. 834.)

                                          2
          Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 3 of 9



grams and more of crack cocaine, 500 grams and more of cocaine,

and 100 grams and more of heroin, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(B). (See id. ¶ 15; see also dkt. no. 703 at

1.)   In May 2019, the Court sentenced Mr. Mota to 97 months’

imprisonment followed by 5 years’ supervised release.              (Dkt. no.

703 at 2-3.)       Defendant is serving his sentence at FCI Fort Dix.

      On May 20, 2020, Mr. Mota, who is 51 years old, submitted a

request for compassionate release to the Bureau of Prisons

(BOP), citing several health conditions, including high blood

pressure, bronchitis, and breathing issues.            (See dkt. no. 890-1

at 4.)      The BOP denied his request on May 30, 2020.          (See dkt.

no. 890-2.)      On February 3, 2021, the defendant filed the

instant application with the Court, citing obesity, coronary

artery disease, and a recent heart attack as medical conditions

supporting his release.         (See dkt. no. 884 at 1.)

  II.      Applicable Law

      Defendant moves for a reduction of his term of imprisonment

under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step

Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239

(2018).3      Under that provision, the Court may reduce Defendant's


      3A defendant may bring such motion after he “has fully
exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on [his] behalf or the lapse
of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.” 18 U.S.C.
§ 3582(c)(1)(A).

                                        3
         Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 4 of 9



sentence if it finds that (1) “extraordinary and compelling

reasons warrant such a reduction” and (2) “such a reduction is

consistent with applicable policy statements issued by the

Sentencing Commission.”        18 U.S.C. § 3582(c)(1)(A).       The

relevant Guidelines policy statement--Section 1B1.13--counsels

that a reduction also is not proper unless “[t]he defendant is

not a danger to the safety of any other person or to the

community.”4

     With respect to the “extraordinary and compelling reasons”

requirement, the application notes to U.S.S.G § 1B1.13 provide

three instances where such reasons may exist: (1) the Defendant

has a terminal illness or serious medical condition that

substantially diminishes his ability care for himself; (2) the

Defendant is at least 65 years old, has served 10 years or 75

percent of his sentence, and is experiencing a serious age-

related decline in health; or (3) the Defendant’s family

circumstances have changed such that the Defendant is the only

available caregiver for a minor child or incapacitated spouse.5



     4 U.S.S.G. § 1B1.13; see also United States v. Jordan, No.
1:19-CR-478-GHW, 2020 WL 4195353, at *2 (S.D.N.Y. July 16, 2020)
(“The relevant policy statement is U.S.S.G. § 1B1.13.”).
     5 U.S.S.G. § 1B1.13 app. n.1(A)–(C). The application notes
also allow a catchall condition where, “[a]s determined by the
Director of the Bureau of Prisons, there exists in the
Defendant’s case an extraordinary and compelling reason other
than, or in combination with, the reasons described in
subdivisions (A) through (C).” Id. at app. n.1(D).

                                       4
      Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 5 of 9



    Under the First Step Act, the Court may exercise its

“discretion in determining what are extraordinary

circumstances.”   United States v. Brooker, 976 F.3d 228, 234 (2d

Cir. 2020).    But a court’s finding such circumstances merely

permits a defendant's release--it does not mandate it.          See,

e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 430

(S.D.N.Y. 2020); United States v. Israel, No. 05-CR-1039 (CM),

2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019).         Ultimately,

“[t]he defendant has the burden to show he is entitled to a

sentence reduction.”    United States v. Lisi, 440 F. Supp. 3d

246, 249 (S.D.N.Y. 2020).

    Moreover, even if the defendant establishes extraordinary

or compelling circumstances, the Court must still consider the

§ 3553(a) sentencing factors “to the extent that they are

applicable.”   18 U.S.C. § 3582(c)(1)(A).       Those factors include,

inter alia, “(1) the nature and circumstances of the offense and

the history and characteristics of the defendant”; (2) “the need

for the sentence imposed ... to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense”; and (3) “the need for the sentence

imposed ... to protect the public from further crimes of the

defendant.”    Id. § 3553(a)(1)-(2).




                                    5
         Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 6 of 9



  III.     Discussion

     Although Defendant has properly exhausted his

administrative remedies, 18 U.S.C. § 3582(c)(1)(A), the Court

will not order his release.

     First, Defendant has not demonstrated “extraordinary and

compelling reasons” warranting his release.           While, as the

Government recognizes, Defendant’s weight is recognized by the

Centers for Disease Control and Prevention as an increased risk

factor for COVID-19, Defendant does not claim--and his medical

records do not indicate--that (1) he has experienced obesity-

related distress while in custody or (2) the BOP has failed to

monitor or treat his condition.6           Indeed, Defendant’s claims that

he suffers from high blood pressure and coronary artery disease

are wholly belied by his medical records, which indicate that he

has not been diagnosed with either condition.

     Moreover, although Defendant claims to have been

hospitalized for a recent heart attack, that characterization is

also contradicted by his medical records.           Defendant was

admitted to a hospital on September 13, 2019, after complaining

of chest palpitations.       (Ex. D at 63.)      A medical examination,

however, found no enzymatic markers or other evidence of a heart




     6 The Government filed Mr. Mota’s medical records under
seal--as Exhibits C though F--given the personal and sensitive
nature of the information they contain.

                                       6
         Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 7 of 9



attack.     (Id. at 63, 83.)     Rather, the attending physician

determined that Mr. Mota temporarily experienced an irregular

heartbeat.     (Id. at 63.)     Echocardiogram examination and baby

aspirin were recommended, but no further medical treatment was

determined to be necessary.        (Id. at 63, 77, 79.)      Defendant has

suffered no further incident since then.           In sum, Defendant’s

medical records show no heart or other conditions--aside from

his obsesity--that place him at greater risk for serious effects

from COVID-19.

     Finally, even assuming that Defendant’s medical history

places him at an elevated risk of contracting COVID-19, he has,

in fact, already contracted the virus and recovered.             Defendant

tested positive for COVID-19 on January 6, 2021, (Ex. E at 1),

and his medical records show that he complained of no symptoms

during his illness.7       Nevertheless, Fort Dix ordered radiological

screenings of Mr. Mota’s chest, (id. at 2), which came back

clear.8    Accordingly, Defendant has not demonstrated that he is

“suffering from a serious physical or medical condition . . .



     7 (See Ex. E at 2 (“IM denies fever/chills, cough, shortness
of breath, fatigue, muscle/body aches, headache, new loss of
taste or smell, sore throat, congestion/runny nose,
nausea/vomiting, and diarrhea.”).)
     8 (See id. at 41 (“The cardiomediastinal silhouette is
within normal limits. Lungs are clear. No pleural effusions.
Bony elements are within normal limits for age. No acute
osseous abnormality. . . . No acute cardiopulmonary
disease. . . . Heart size normal.”).)

                                       7
      Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 8 of 9



that substantially diminishes [his] ability . . . to provide

self-care within the environment of a correctional facility.”

U.S.S.G. § 1B1.13 app. n.1(A).

     Second, even if Defendant had demonstrated “extraordinary

and compelling reasons” warranting release, the Court still

would not exercise its discretion to release him because doing

so would contravene the § 3553(a) factors.        Defendant’s crimes

were very serious and inflicted serious harm on his community.

As the Court observed at sentencing, Defendant was a “manager

and a supervisor in a violent drug trafficking organization.”

(Dkt. no. 712 at 14:3-5.)     Defendant “profited mightily” from

the sale of drugs by members of the gang, and “the quantities of

drugs [he] imported” into the community wreaked havoc and sowed

immense suffering.    (Id. at 14:8, 16-17.)      The Court also noted

that Defendant was “old enough to know better” and that,

although “often people age out of criminal conduct,” that had

not “happened here.”    (Id. at 14:22-24.)

     Releasing Mr. Mota after some 38 months of a richly-

deserved 97-month sentence would be inconsistent with the need

both to punish him for his actions and to instill respect for

the law.   Such release would also present a danger to the

community of further criminal conduct by Defendant.          Such a

release would also result in an unwarranted sentencing disparity

in that it would bring Defendant’s sentence into line with the


                                    8
         Case 1:17-cr-00123-LAP Document 934 Filed 06/14/21 Page 9 of 9



sentences of younger gang members in their teens and early

twenties who were not managers or supervisors and did not

inflict as much damage on the community as Defendant did.

  IV.     Conclusion

     For the reasons stated above, Defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) [dkt. no.

878) is DENIED.      The Clerk of the Court shall mail a copy of

this order to Mr. Mota.

SO ORDERED.

Dated:       June 14, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       9
